Citation Nr: 0106952	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  95-31 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a nervous condition, 
claimed as depression, nerves, anxiety attacks, mental 
disorder and schizophrenia as a result of exposure to 
asbestos and lead-based paint.

2.  Entitlement to service connection for sores on the tongue 
as a result of exposure to asbestos and lead-based paint.




REPRESENTATION


Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and the appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
January 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
RO.  The appellant and the veteran testified at a hearing at 
the RO in February 1996.

The Board remanded the case in February 1998 for additional 
development of the evidence.  

In a June 1983 rating action, the RO determined that the 
veteran was incompetent.  As such, the veteran's wife is the 
payee for the veteran's VA benefits and is acting on his 
behalf.


FINDINGS OF FACT

1.  In January 1990, the RO denied the appellant's original 
claim of service connection for a nervous condition, but the 
appellant did not appeal in a timely fashion from that 
decision.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the January 
1990 rating determination.  


CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the claim of service connection for a nervous 
condition, claimed as depression, nerves, anxiety attacks, 
mental disorder and schizophrenia as a result of exposure to 
asbestos and lead-based paint.  38 U.S.C.A. §§ 5107, 5108, 
7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1990, the RO denied the appellant's original claim 
of service connection for a nervous condition.  In February 
1990, the appellant was notified of that decision as well as 
her appellate rights; however, she failed to file a timely 
appeal.  

In January 1995, the appellant submitted claims of service 
connection for depression anxiety attacks, schizophrenia, 
mental disorder, nerves and sores of the tongue, due to 
exposure to asbestos and lead-based pain.  In a January 1995 
rating action, the RO denied those claims.  

In the February 1998 Remand, the Board determined that, by 
raising the possibility of asbestos or lead-based paint 
exposure in connection with the previously denied claim of 
service connection for a nervous disorder, the appellant had 
not raised a separate and distinct disability that had not 
been previously considered.  The Board returned the case to 
the RO for additional development of the evidence and 
instructed the RO to adjudicate the issue of whether new and 
material evidence had been submitted to reopen the claim of 
service connection for a psychiatric disorder.  In the 
September 1999 Supplemental Statement of the Case, the RO 
determined that new and material evidence had not been 
submitted to reopen the appellant's claim for nervous 
condition, claimed as depression, nerves, anxiety attacks, 
mental disorder and schizophrenia as a result of exposure to 
asbestos and lead-based paint.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. § 
7105(d).  The appellant is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 
20.302(b) (1999).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2000).  As the appellant did not 
file a Notice of Disagreement within one year of the notice 
of the January 1990 rating decision, the decision became 
final.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The new evidence submitted since the January 1990 RO decision 
includes both private and VA outpatient treatment records 
showing treatment for chronic pain and psychiatric disorders 
including chronic anxiety.  

The additional records also include the February 1996 
testimony of the appellant and the veteran.  The veteran 
testified that he was exposed to both asbestos and lead-based 
paint during his service aboard the USS Franklin D. 
Roosevelt.  He indicated that he was exposed to asbestos for 
a six week period.  He asserted that his current psychiatric 
problems and sores on his tongue are the result of that 
exposure during service.  He indicated that he had received 
treatment after service for his disabilities but was unable 
to identify any medical evidence relating the claimed 
conditions to service.

The Board finds that new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the January 1990 decision.  
Furthermore, the evidence is material as to the question of 
service connection.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection a nervous 
condition, claimed as depression, nerves, anxiety attacks, 
mental disorder and schizophrenia as a result of exposure to 
asbestos and lead-based paint.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  The Board is cognizant of 
the fact that the RO has not considered the issue of whether 
new and material evidence has been submitted in light of the 
new law.  Nonetheless, as the Board's decision is favorable, 
the veteran is not prejudiced by the Board's deciding the 
issue in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a nervous condition, claimed 
as depression, nerves, anxiety attacks, mental disorder and 
schizophrenia as a result of exposure to asbestos and lead-
based paint, the appeal is allowed to this extent subject to 
further action as discussed hereinbelow.  



REMAND

In view of the above determination that the appellant's claim 
of service connection for a nervous condition, claimed as 
depression, nerves, anxiety attacks, mental disorder and 
schizophrenia as a result of exposure to asbestos and lead-
based paint is reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  

At the outset, the Board again points out that on November 9, 
2000, the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the Court in Morton v. West, which 
held that the Secretary had no authority to provide 
assistance to a claimant whose claim was not "well 
grounded."  The bill also establishes a number of procedural 
requirements for VA in dealing with claims for benefits.  

The appellant is also seeking service connection for sores on 
the tongue claimed as secondary to exposure to asbestos and 
lead-based paint.

The appellant should be asked in this regard to submit 
competent evidence to support the assertions that the veteran 
suffers from a psychiatric disorder and sores of the tongue 
due to exposure to asbestos and lead-based paint.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated the veteran 
for a psychiatric disorder to include 
depression, nerves, anxiety attacks, 
mental disorder and schizophrenia and for 
sores on the tongue, not previously 
identified.  After obtaining any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  The RO should also afford 
the appellant an opportunity to provide 
additional argument and information to 
support her application for benefits.  
This should include asking her to provide 
all competent evidence to support her 
assertions that the veteran suffers from 
a psychiatric condition, including 
depression, nerves, anxiety attacks, 
mental disorder and schizophrenia and 
sores on the tongue due to exposure to 
asbestos and lead-based paint during 
active service.  The appellant should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the appellant's 
claims.  The RO should undertake a de novo 
review of the claim of service connection 
for a nervous condition, claimed as 
depression, nerves, anxiety attacks, 
mental disorder and schizophrenia as a 
result of exposure to asbestos and lead-
based paint based on the evidentiary 
record in its entirety.  The RO in this 
regard must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  If any benefit 
sought on appeal remains denied, then the 
appellant and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 



